     Case 20-80240-JJG-11V      Doc 43   Filed 06/23/20   EOD 06/23/20 16:53:21     Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                       SF00075 (rev 06/2018)
                                Southern District of Indiana
                            101 NW M.L. King Jr. Blvd., Rm. 352
                                  Evansville, IN 47708
In re:

Rock Church of The Wabash Valley, Inc,                    Case No. 20−80240−JJG−11V
           Debtor.

                               NOTICE OF DEFICIENT FILING

A Notice of Submission Stmnt in lieu of small Bus Taxes was filed on June 22, 2020, by
Debtor Rock Church of The Wabash Valley, Inc.

NOTICE IS GIVEN that the document is deficient as follows:

         Incorrect event selected. Refile by selecting Bankruptcy/Schedules/Statement
         of Financial Affairs/Initial Required Documents/Small Business Statement in
         Lieu and the document must be signed by the attorney for the debtor.

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by July 7, 2020,
may result in the striking of the deficient filing or the dismissal of this case without further
notice.

Dated: June 23, 2020                            Kevin P. Dempsey
                                                Clerk, U.S. Bankruptcy Court
